I respectfully and regretfully dissent to the majority decision although I agree one hundred percent with their assessment of Civ.R. 54(C). Ohio's continued adherence to this aberration from the Federal Rules continues to defy logic and common sense, legal or otherwise. Nevertheless, the rule is clear and unequivocal in its scope and intent.
Much as I would like to carve out an exception, especially in this instance, I do not feel that we have latitude to do so.
Therefore, I would reverse based on the first assignment.